DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Non-Final Office Action from 10 June 2022, the Applicant has filed a response on 12 September 2022.
Response to Arguments
The Examiner previously objected to claim 9 for a minor informality. The Examiner acquiesces to the Applicant’s comment (Remarks: page 17 II.). The Examiner hereby withdraws the objection to this claim.
Claims 6, 7, 14, 15, 16 and 20 were rejected under 35 U.S.C. 112(b) for being indefinite. The Applicant has provided an amendment to these claims to show that they include all components indicated in their respective base claims. However, as the claims currently stand by their presentation, the issue raised in the most-recent Office Action still isn’t completely rectified. While these claims now indicate that all recited components are indeed present, their base claims – 4, 12 and 19, still do not require all components of the execution to be present. As stated during the Interview of 04 August 2022, the Examiner instead recommends the removal of ‘at least one of’ from the preamble of claims 4, 12, and 19. This would ensure that all possible components are present, which then applies to their respective dependent claims. As currently presented, if a single component of the execution engine is absent from claims 4, 12 and 19, claims 6, 7, 14, 15, 16 and 20 would lack antecedent basis for the absent component.
The Examiner hereby maintains the 35 U.S.C. 112(b) rejection.
With regard to the 35 U.S.C. 103 rejection given to independent claims 1, 8 and 17, Applicant’s arguments with respect to these claims have been considered but are moot because the new ground of rejection necessitated by the amendment to the claims. The claims will be addressed by their current presentation in the following section.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.
Claims 5, 6, 7, 13, 14, 15, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Claims 5, 6 and 7 depend on claim 4, claims 13, 14, 15 and 16 depend on claim 12, and claim 20 depends on claim 19. The claims collectively refer to the following components: a local ASR engine, an external ASR engine, a local NLP engine, an external NLP engine, a local APE engine and an external APE engine. The base claims – 4, 12 and 19 however only refer to these components in the alternative, providing for the presence of at least only one of the stated components. The presentation of claims 5, 6, 7, 13, 14, 15, 16 and 20 are hereby indefinite in that, if it is interpreted that only one component is present in base claims 4, 12 and 19, the other components would lack antecedent basis in claims 6, 7, 14, 15, 16 and 20 as all the stated components need to be present in these claims. The same holds true if only one of the complete components listed in base claims 4, 12 and 19 is absent.
Claims 5, 6, 7, 13, 14, 15, 16 and 20 are hereby rejected for being indefinite.
Allowable Subject Matter
Claims 1, 2, 3, 4, 8, 9, 10, 11, 12, 17, 18 and 19 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 1, the invention states:
A method comprising:
receiving, on an electronic device, a request to perform an action;
deriving, by a processor of the electronic device, an aggregated predicted confidence level based on one or more confidence levels associated with information and context of the electronic device;
determining, by the processor, an execution engine to process the request based on the aggregated predicted confidence level;
providing at least a portion of the request to the execution engine for processing;
in response to determining that the execution engine is not included in the electronic device, obtaining instructions indicating how to perform the action from the execution engine; and
in response to determining that the execution engine is included in the electronic device, obtaining results from one of multiple processing levels of the execution engine.
Closest Prior Art
The reference of Schmidt (US 2015/0006166 A1) provides teaching for receiving user commands as a request to perform an action [0023], one or more processors [0004], determining confidence levels associated with processing speech so as to decide if local or remote speech processing should be used, thereby deciding on an execution engine [0058].
The reference of Lovitt (US 2018/0025731 A1) is applied to teach the aggregation of two confidence scores between two recognition engines in order to select an appropriate recognition engine between the two [0042].
HORRELL et al (WO 2018/213617 A1) provides teaching for sending operating instructions to a local device’s on-board systems [409].
Lord et al (US 2013/0144595 A1) provides teaching for selecting a result from one of multiple speech recognizers based on the determined confidence levels [0054].
The prior art of record taken alone or in combination however fail to teach, inter alia, a method involving obtaining instructions on how to perform an action at an electronic device from an execution engine, based on a determination that the execution engine is not contained in the electronic device.
Claim 1 is hereby allowable over the prior art of record.
Dependent claims 2, 3 and 4 depend on claim 1 and are also allowable over the prior art of record based on their dependence on an allowable base claim.
With regard to independent claim 8, the prior art of record taken alone or in 
combination fail to teach, inter alia, an electronic device which obtains instructions on how to perform an action from an execution engine, based on a determination that the execution engine is not contained in the electronic device.
Claim 8 is hereby allowable over the prior art of record.
Dependent claims 9, 10, 11 and 12 depend on claim 8 and are also allowable over the prior art of record based on their dependence on an allowable base claim.
With regard to independent claim 17, the prior art of record taken alone or in 
combination fail to teach, inter alia, a non-transitory machine-readable medium storing operating instructions which causes an electronic device to obtain instructions on how to perform an action from an execution engine, based on a determination that the execution engine is not contained in the electronic device.
Claim 17 is hereby allowable over the prior art of record.
Dependent claims 18 and 19 depend on claim 17 and are also allowable over the prior art of record based on their dependence on an allowable base claim.
Claims 5, 6, 7, 13, 14, 15, 16 and 20 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657